                     Case 3:19-cv-07545-WHA Document 143 Filed 12/17/19 Page 1 of 4


            1    GIBSON, DUNN & CRUTCHER LLP
                 JOSHUA S. LIPSHUTZ, SBN 242557
            2      jlipshutz@gibsondunn.com
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
            4    Facsimile:    415.393.8306
            5    JAMES FOGELMAN, SBN 161584
                   jfogelman@gibsondunn.com
            6    THEANE EVANGELIS, SBN 243570
                    tevangelis@gibsondunn.com
            7    MICHAEL HOLECEK, SBN 281034
                    mholecek@gibsondunn.com
            8    333 South Grand Avenue
                 Los Angeles, CA 90071-3197
            9    Telephone:    213.229.7000
                 Facsimile:    213.229.7520
          10
                 Attorneys for Respondent DOORDASH, INC.
          11

          12
                                           UNITED STATES DISTRICT COURT
          13
                                         NORTHERN DISTRICT OF CALIFORNIA
          14
                                                   SAN FRANCISCO DIVISION
          15

          16
                 TERRELL ABERNATHY, et al.,                     CASE NOS. 3:19-cv-07545-WHA
          17                                                              3:19-cv-07646-WHA
                                    Petitioners,
          18                                                    STIPULATION AND [PROPOSED] ORDER
                       v.                                       TO CHANGE DATE OF HEARING RE
          19                                                    MOTION TO COMPEL ARBITRATION
                 DOORDASH, INC.,
          20                                                    Action Filed: November 15, 2019
                                    Respondent.
          21                                                    Hearing Place: Courtroom 12 – 19th Floor
                 ______________________________________
          22                                                    Honorable William Alsup
                 CHRISTINE BOYD, et al.,
          23
                                    Petitioners,
          24
                       v.
          25
                 DOORDASH, INC.,
          26
                                    Respondent.
          27

          28

Gibson, Dunn &    STIPULATION AND [PROPOSED] ORDER TO CHANGE DATE OF HEARING RE MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                                       3:19-cv-07545-WHA
                                                       3:19-cv-07646-WHA
                         Case 3:19-cv-07545-WHA Document 143 Filed 12/17/19 Page 2 of 4


            1                          STIPULATION TO CHANGE DATE OF HEARING RE
                                            MOTION TO COMPEL ARBITRATION
            2

            3              Pursuant to Civil Local Rule 7-12, DoorDash, Inc. (“Respondent”) and Terrell Abernathy, et
            4    al. (“Petitioners”) (together with Respondent, the “Parties”), by and through their respective counsel of
            5    record, hereby stipulate as follows:
            6              WHEREAS, Petitioners filed a Petition to Compel Arbitration and Motion to Compel
            7    Arbitration on November 15, 2019 (Dkts. 1, 4);
            8              WHEREAS, on December 10, 2019, the Parties submitted a stipulated briefing schedule on
            9    Petitioners’ Motion to Compel Arbitration, which requested a hearing date of January 30, 2020
          10     (Dkt. 134);
          11               WHEREAS, on December 16, 2019, the Court issued an order granting the parties’ stipulated
          12     briefing schedule but setting a hearing on Petitioners’ Motion to Compel Arbitration for February 13,
          13     2020 (Dkt. 139);
          14               WHEREAS, counsel for DoorDash, Inc. is not available on February 5, 2020 or February 11–
          15     18, 2020;
          16               WHEREAS, counsel for Petitioners have agreed to stipulate to change the hearing to any date
          17     before February 13, 2020;
          18               WHEREAS, counsel for Petitioners oppose any hearing date after February 13, 2020;
          19               NOW THEREFORE, the Parties, through their undersigned counsel, hereby stipulate, agree,
          20     and respectfully request that the Court enter an Order rescheduling the hearing on Petitioners’ Motion
          21     to Compel Arbitration for any date between January 30, 2020 and February 10, 2020, except February
          22     5, 2020.
          23

          24     IT IS SO STIPULATED.

          25     //
          26     //
          27     //
          28
                 //
                                                                    1
Gibson, Dunn &        STIPULATION AND [PROPOSED] ORDER TO CHANGE DATE OF HEARING RE MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                                            3:19-cv-07545-WHA
                                                            3:19-cv-07646-WHA
                      Case 3:19-cv-07545-WHA Document 143 Filed 12/17/19 Page 3 of 4


            1    Dated: December 16, 2019                     GIBSON, DUNN & CRUTCHER LLP
            2

            3                                                 By:              /s/ Joshua Lipshutz
                                                                                 Joshua Lipshutz
            4
                                                              Attorneys for Respondent DOORDASH, INC.
            5

            6
                 Dated: December 16, 2019                     KELLER LENKNER LLC.
            7

            8
                                                              By:               /s/ Warren Postman
            9                                                                        Warren Postman
          10                                                  Attorneys for PETITIONERS
          11

          12

          13

          14

          15

          16                                          CM/ECF ATTESTATION
          17            Pursuant to Civil Local Rule 5-1, I, Joshua Lipshutz, herby attest that concurrence in the filing
          18     of this document has been obtained from all signatories.
          19     Dated: December 16, 2019                     GIBSON, DUNN & CRUTCHER LLP
          20

          21                                                  By:              /s/ Joshua Lipshutz
                                                                                 Joshua Lipshutz
          22
                                                              Attorneys for Respondent DOORDASH, INC.
          23

          24

          25

          26

          27

          28
                                                                    2
Gibson, Dunn &    STIPULATION AND [PROPOSED] ORDER TO CHANGE DATE OF HEARING RE MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                                           3:19-cv-07545-WHA
                                                           3:19-cv-07646-WHA
                      Case 3:19-cv-07545-WHA Document 143 Filed 12/17/19 Page 4 of 4


            1                                         [PROPOSED] ORDER
            2           Having considered the Parties’ Stipulation and Proposed Order to Change Hearing re Motion
            3    to Compel Arbitration, and good cause appearing, the Court hereby GRANTS the Parties’ stipulation.
            4    It is HEREBY ORDERED that the hearing on Petitioners’ Motion to Compel Arbitration is set for
            5 February 10, 2020 at 2 p.m.
                __________________.
            6

            7           PURSUANT TO STIPULATION, IT IS SO ORDERED.
            8

            9              December 17, 2019.
                 DATED: ________________________                     ______________________________________
                                                                           The Honorable William Alsup
          10                                                               United States District Court Judge
          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                 3
Gibson, Dunn &    STIPULATION AND [PROPOSED] ORDER TO CHANGE DATE OF HEARING RE MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                                         3:19-cv-07545-WHA
                                                         3:19-cv-07646-WHA
